DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In view of the Appeal Brief filed on July 06, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:





Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 lines 2-3, the occurrence of “a User Equipment (UE) the method comprising:” should be amended to ----“a User Equipment (UE), the method comprising:”---
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-5, 7 and 9 of Patent No. (US 11,271,636 B2) in view of Shekhar et al. (provisional application No. 62/413306 filed on 10/26/2016) [hereinafter as Shekhar], US 2018/0132116 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of patent application discloses A method of operating a cellular telecommunications network, the cellular telecommunications network including a first base station, a User Equipment (UE) and a remote transceiver, wherein the first base station is adapted to send a signal to the UE, the method comprising:
receiving data from an external sensor, the external sensor being external to the first base station, the UE, and the remote transceiver, the data indicating a first change in a propagation environment between the first base station and the UE; and, in response, the remote transceiver repeating a signal between the first base station and the UE at a first power level; and, subsequently, the remote transceiver repeating the signal between the first base station and the UE at a second power level, the second power level being less than the first power level.
	The patent application does not disclose reconfiguring a connectivity property for the UE.                          	                                	                                   	                              	However, Shekhar discloses reconfiguring a connectivity property for the UE (Fig.1-3 [0050]-[0051], Fig.2-3 [0059]-[0060] and Fig.6-7 [0069]-[0075]).                                                 	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring a connectivity property for the UE as taught by Shekhar is to be added in the patent application.                      	                                  	Applicant's claim 1 merely broaden the scope of patent application claim 1 by eliminating the term “a remote transceiver, wherein the first base station is adapted to send a signal to the UE, the external sensor being external to the first base station, the UE, and the remote transceiver, the remote transceiver repeating a signal between the first base station and the UE at a first power level; and, subsequently, the remote transceiver repeating the signal between the first base station and the UE at a second power level, the second power level being less than the first power level” to claim 1 of patent application.                                                         	                       	             	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 2, the patent application does not disclose reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station.
	However, Shekhar discloses reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station (Fig.1-3 [0050]-[0051], Fig.2-3 [0059]-[0060] and Fig.6-7 [0069]-[0075]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station as taught by Shekhar is to be added in the patent application.

Regarding claim 4, the patent application does not disclose reconfiguring a connectivity property for the UE includes instructing a handover of the UE to a second base station.
	However, Shekhar discloses reconfiguring a connectivity property for the UE includes instructing a handover of the UE to a second base station (Fig.2-3 [0056]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring a connectivity property for the UE includes instructing a handover of the UE to a second base station as taught by Shekhar is to be added in the patent application.

Regarding claim 5, the patent application does not disclose reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station.
	However, Shekhar discloses reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station (Fig.2-3 [0056]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station as taught by Shekhar is to be added in the patent application.

Regarding claim 11, the claim 7 of patent application discloses A node for a cellular telecommunications network, the cellular telecommunications network including a first base station and a User Equipment (UE) wherein
the first base station is adapted to send a signal to the UE, the node comprising:
a transceiver adapted to receive data from an external sensor, the external sensor being external to the first base station, the UE, and a remote transceiver, the data indicating a first change in a propagation environment between the first base station and the UE, and, in response,
the transceiver is adapted to repeat a signal between the first base station and the UE, wherein the transceiver repeats the signal between the first base station and the UE at a first power level, and is further adapted to subsequently repeat the signal between the first base station and the UE at a second power level, the second power level being less than the first power level.
	The patent application does not disclose a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data.                          	                                	However, Shekhar discloses a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data (Fig.1-3 [0050]-[0051], Fig.2-3 [0059]-[0060] and Fig.6-7 [0069]-[0075]).                                                 	                                                                     	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data as taught by Shekhar is to be added in the patent application.                      	                                                             	                         	Applicant's claim 11 merely broaden the scope of patent application claim 7 by eliminating the term “adapted to send a signal to the UE, being external to the first base station, the UE, and a remote transceiver, and, in response, the transceiver is adapted to repeat a signal between the first base station and the UE, wherein the transceiver repeats the signal between the first base station and the UE at a first power level, and is further adapted to subsequently repeat the signal between the first base station and the UE at a second power level, the second power level being less than the first power level” to claim 7 of patent application.                                                         	                             	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 12, the patent application does not disclose the processor is configured to reconfigure the connectivity parameter by one of: instructing a handover to a second base station, or adjusting a configuration of the base station or the second base station. 
	However, Shekhar discloses the processor is configured to reconfigure the connectivity parameter by one of: instructing a handover to a second base station, or adjusting a configuration of the base station or the second base station (Fig.1-3 [0050]-[0051], Fig.2-3 [0059]-[0060] and Fig.6-7 [0069]-[0075]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station as taught by Shekhar is to be added in the patent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (provisional application No. 62/413306 filed on 10/26/2016) [hereinafter as Shekhar], US 2018/0132116 A1 in view of Chang et al. [hereinafter as Chang], US 2007/0057843 A1.
Regarding claim 1, Shekhar discloses wherein a method of operating a first base station in a cellular telecommunications network (Fig.1 [0038]-[0039], method of operating a first base station in a cellular-based telecommunication network), the cellular telecommunications network further including a User Equipment (UE) (Fig.2 [0047], the cellular-based telecommunication network further including one or more user controllers 152) the method comprising:
receiving data from an external sensor indicating a first change in a propagation environment between the UE and the first base station (Fig.1-2 [0049]-[0050], receiving sensor data from an external sensor 114 of portable device 100 indicating any position/ orientation change/first change in a propagation environment between the user controller 152/UE and the first base station 130 via communication modules 126 and 136 respectively, raw sensor measurement and other relevant information measured might be sent directly to base station 130 for motion determination); and, in response, reconfiguring a connectivity property for the UE (Fig.1-3 [0050]-[0051], generating a scan angle or steering angle Ɵ/steering antenna array of antenna system 128 or 138 i.e., reconfiguring a connectivity property for the user controller 152/UE in response to receiving the sensor data of the portable device 100 and Fig.2-3 [0059]-[0060], adjusting the communication parameters/reconfiguring a connectivity property for the user controller 152/UE on the change in position/orientation and Fig.6-7 [0069]-[0075], adjusting the communication parameters/reconfiguring a connectivity property for the user controller 152/UE by using the motion sensor data with respect to the antenna array line of sight relationship).
	Even though Shekhar discloses wherein in response, reconfiguring a connectivity property for the UE, in the same field of endeavor, Chang teaches wherein in response, reconfiguring a connectivity property for the UE (Fig.3-4 [0005], an adaptive algorithm i.e., reconfiguring a connectivity property for the mobile station in response when the operating antenna pattern is different from the initial antenna pattern, thus, the operating antenna pattern is affected by changes in the speed of the mobile station and Fig.1-2&5 [0009]-[0010], changing the antenna pattern “connectivity property” based on speed sensor changes “propagation environment”, a first base station received data from a speed sensor/an external sensor between the mobile station and the first base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar to incorporate the teaching of Chang in order to provide an increase in network capacity. 
	It would have been beneficial to use a smart antenna module, a speed sensor, and a beam steering module for determining the speed of the mobile station as taught by Chang to have incorporated in the system of Shekhar to provide a variety of benefits such as the reduction of co-channel interference, range improvement, increase in capacity, reduction in transmitted power, mitigation of multi-path effects and compatibility with TDMA, FDMA and CDMA systems. (Chang, Fig.3-4 [0005], Fig.1-2 [0006] and Fig.1-2&5 [0009]-[0010])

Regarding claim 2, Shekhar and Chang disclose all the elements of claim 1 as stated above wherein Shekhar further discloses reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station (Fig.2-3 [0059]-[0060], adjusting the communication parameters/reconfiguring a connectivity property for the user controller 152/UE on the change in position/orientation and Fig.6-7 [0069]-[0075], adjusting the communication parameters/reconfiguring a connectivity property for the user controller 152/UE by using the motion sensor data with respect to the antenna array line of sight relationship includes adjusting a configuration of the first base station).

Regarding claim 4, Shekhar and Chang disclose all the elements of claim 1 as stated above wherein Shekhar further discloses reconfiguring the connectivity property for the UE includes instructing a handover of the UE to a second base station (Fig.2-3 [0056], reconfiguring the connectivity property for the UE includes selecting multiple base stations 150/second base station with the better conditions for a handover of the UE). 
Additionally, Chang discloses reconfiguring the connectivity property for the UE includes instructing a handover of the UE to a second base station (Fig.5 [0040]-[0044], reconfiguring the connectivity property for the mobile station includes instructing a handover of the mobile station to a BS2 second base station).

Regarding claim 5, Shekhar and Chang disclose all the elements of claim 4 as stated above wherein Shekhar further discloses reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station (Fig.2-3 [0056], reconfiguring the connectivity property for the UE further includes adjusting a configuration of the multiple base stations 130 and 150/second base station).
Additionally, Chang discloses reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station (Fig.3 [0032]-[0033], adjusting a configuration of the base station or the second base station with adjustable beam steering bidirectional adaptive antenna arrays).

Regarding claim 9, Shekhar discloses wherein a non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the program is executed by a computer, cause the computer to (Fig.1-2 [0025], non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method) operate a first base station in a cellular telecommunications network that further includes a User Equipment (UE) (Fig.1 [0038]-[0039], method of operating a first base station in a cellular-based telecommunication network and Fig.2 [0047], the cellular-based telecommunication network further including one or more user controllers 152), by:
receiving data from an external sensor indicating a first change in a propagation
environment between the UE and the first base station (Fig.1-2 [0049]-[0050], receiving sensor data from an external sensor 114 of portable device 100 indicating any position/ orientation change/first change in a propagation environment between the user controller 152/UE and the first base station 130 via communication modules 126 and 136 respectively, raw sensor measurement and other relevant information measured might be sent directly to base station 130 for motion determination); and, in response, reconfiguring a connectivity property for the UE (Fig.1-3 [0050]-[0051], generating a scan angle or steering angle Ɵ/steering antenna array of antenna system 128 or 138 i.e., reconfiguring a connectivity property for the user controller 152/UE in response to receiving the sensor data of the portable device 100 and Fig.2-3 [0059]-[0060], adjusting the communication parameters/reconfiguring a connectivity property for the user controller 152/UE on the change in position/orientation and Fig.6-7 [0069]-[0075], adjusting the communication parameters/reconfiguring a connectivity property for the user controller 152/UE by using the motion sensor data with respect to the antenna array line of sight relationship).
	Even though Shekhar discloses wherein in response, reconfiguring a connectivity property for the UE, in the same field of endeavor, Chang teaches wherein in response, reconfiguring a connectivity property for the UE (Fig.3-4 [0005], an adaptive algorithm i.e., reconfiguring a connectivity property for the mobile station in response when the operating antenna pattern is different from the initial antenna pattern, thus, the operating antenna pattern is affected by changes in the speed of the mobile station and Fig.1-2&5 [0009]-[0010], changing the antenna pattern “connectivity property” based on speed sensor changes “propagation environment”, a first base station received data from a speed sensor/an external sensor between the mobile station and the first base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar to incorporate the teaching of Chang in order to provide an increase in network capacity. 
	It would have been beneficial to use a smart antenna module, a speed sensor, and a beam steering module for determining the speed of the mobile station as taught by Chang to have incorporated in the system of Shekhar to provide a variety of benefits such as the reduction of co-channel interference, range improvement, increase in capacity, reduction in transmitted power, mitigation of multi-path effects and compatibility with TDMA, FDMA and CDMA systems. (Chang, Fig.3-4 [0005], Fig.1-2 [0006] and Fig.1-2&5 [0009]-[0010])
	
Regarding claim 11, Shekhar discloses wherein a base station for a cellular telecommunications network (Fig.1 [0038]-[0039], a first base station for a cellular-based telecommunication network), the cellular telecommunications network including a User Equipment (UE) (Fig.2 [0047], the cellular-based telecommunication network further including one or more user controllers 152), the base station comprising:
a transceiver configured to communicate with the UE and to receive data from an external sensor indicating a first change in a propagation environment between the UE and the transceiver (Fig.1-2 [0049]-[0050], receiving sensor data from an external sensor 114 of portable device 100 indicating any position/ orientation change/first change in a propagation environment between the user controller 152/UE and the first base station 130 via communication modules 126 and 136 respectively, raw sensor measurement and other relevant information measured might be sent directly to base station 130 for motion determination and Fig.2-3 [0053], transmitter and receiver/ transceiver configured to communicate with the user controller 152/UE); and
a processor configured to reconfigure a connectivity property for the UE in response to receiving the data (Fig.1-3 [0050]-[0051], generating a scan angle or steering angle Ɵ/steering antenna array of antenna system 128 or 138 i.e., reconfiguring a connectivity property for the user controller 152/UE in response to receiving the sensor data of the portable device 100 and Fig.2-3 [0059]-[0060], adjusting the communication parameters/reconfiguring a connectivity property for the user controller 152/UE on the change in position/orientation and Fig.6-7 [0069]-[0075], adjusting the communication parameters/reconfiguring a connectivity property for the user controller 152/UE by using the motion sensor data with respect to the antenna array line of sight relationship).
	Even though Shekhar discloses wherein a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data, in the same field of endeavor, Chang teaches wherein a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data (Fig.4 [0035], logic component 142/processor of the base station 130 and Fig.3-4 [0005], an adaptive algorithm i.e., reconfiguring a connectivity property for the mobile station in response to receiving the data when the operating antenna pattern is different from the initial antenna pattern, thus, the operating antenna pattern is affected by changes in the speed of the mobile station and Fig.1-2&5 [0009]-[0010], changing the antenna pattern “connectivity property” based on speed sensor changes “propagation environment”, a first base station received data from a speed sensor/an external sensor between the mobile station and the first base station).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar to incorporate the teaching of Chang in order to provide an increase in network capacity. 
	It would have been beneficial to use a smart antenna module, a speed sensor, and a beam steering module for determining the speed of the mobile station as taught by Chang to have incorporated in the system of Shekhar to provide a variety of benefits such as the reduction of co-channel interference, range improvement, increase in capacity, reduction in transmitted power, mitigation of multi-path effects and compatibility with TDMA, FDMA and CDMA systems. (Chang, Fig.3-4 [0005], Fig.1-2 [0006] and Fig.1-2&5 [0009]-[0010])
		
Regarding claim 12, Shekhar and Chang disclose all the elements of claim 11 as stated above wherein Shekhar further discloses the processor is configured to reconfigure the connectivity parameter by one of:
instructing a handover to a second base station, or adjusting a configuration of the base station or the second base station (Fig.2-3 [0056], reconfiguring the connectivity property for the UE includes adjusting a configuration of the multiple base stations 130 and 150/second base station). Additionally, Chang discloses the processor is configured to reconfigure the connectivity parameter by one of: instructing a handover to a second base station, or adjusting a configuration of the base station or the second base station (Fig.3-4 [0005], adjusting a configuration of the first base station by using an adaptive algorithm and Fig.1-2&5 [0009]-[0010], changing the antenna pattern “connectivity property” for reconfiguring the connectivity property for the UE and adjusting itself to changing traffic conditions or signal environments in [0003]).


Claims 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (provisional application No. 62/413306 filed on 10/26/2016) [hereinafter as Shekhar], US 2018/0132116 A1 in view of Chang et al. [hereinafter as Chang], US 2007/0057843 A1 further in view of Proctor, JR. [hereinafter as Proctor], US 2003/0048770 A1.
Regarding claim 3, Shekhar and Chang disclose all the elements of claim 2 as stated above wherein Shekhar further discloses the first base station includes a steerable antenna (Fig.1-3 [0051]-[0053], the first base station includes a steering antenna/ steerable antenna), and the step of adjusting a configuration of the first base station's configuration includes adjusting a steering angle of the steerable antenna (Fig.2-3 [0056]-[0057], the step of adjusting a configuration of the first base station's configuration includes adjusting a beam steering angle/steering angle of the steerable antenna).
	Even though Shekhar and Chang disclose the first base station includes a steerable antenna, and the step of adjusting a configuration of the first base station station's configuration includes adjusting a steering angle of the steerable antenna, in the same field of endeavor, Proctor teaches wherein the first base station includes a steerable antenna (Fig.1 [0030] Abstract, directional antenna array 20-1 of the first base station/access point 14-1 includes a steerable adaptive antenna), and the step of adjusting a configuration of the first base station station's configuration includes adjusting a steering angle of the steerable antenna (Fig.1 [0034] Abstract, the step of adjusting a configuration of the first base station/access point's 14-1 configuration includes adjusting an adaptive steering directional angle of the steerable antenna array 20-1 and Fig.1-3 [0040]-[0041], adjusting a configuration of the steerable antenna angle and Fig.8 [0060], steerable antenna with Omni-directional mode).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar and Chang to incorporate the teaching of Proctor in order to achieve throughput comparable to the legacy wired Ethernet infrastructure.
	It would have been beneficial to use a directional antenna array 20-1 with the access point 14-1 in the first wireless LAN 11-1. The access point 14-1 is responsible for converting received radio frequency signals to their appropriate wired format such as the TCP/IP format suitable for Internet communications through a gateway 16-1 as taught by Proctor to have incorporated in the system of Shekhar and Chang to provide a best received signal metric. (Proctor, Abstract, Fig.1 [0012], Fig.1 [0030]-[0031], and Fig.1-3 [0040]-[0041], and Fig.8 [0060])

Regarding claim 6, Shekhar and Chang disclose all the elements of claim 5 as stated above wherein Shekhar further discloses the second base station includes a steerable antenna (Fig.1-3 [0051]-[0053], the second base station includes a steering antenna/ steerable antenna), and adjusting a configuration of the second base station includes adjusting a steering angle of the steerable antenna (Fig.2-3 [0056]-[0057], the step of adjusting a configuration of the second base station's configuration includes adjusting a beam steering angle/steering angle of the steerable antenna).
	Even though Shekhar and Chang disclose wherein the second base station includes a steerable antenna, and adjusting a configuration of the second base station includes adjusting a steering angle of the steerable antenna, in the same field of endeavor, Proctor teaches wherein the second base station includes a steerable antenna, and adjusting a configuration of the second base station includes adjusting a steering angle of the steerable antenna (Fig.1 [0030]-[0031] Abstract, directional antenna array 20-2 of the second base station/access point 14-2 for adjusting a configuration includes a steerable adaptive antenna and Fig.1-3 [0040]-[0041], adjusting a configuration of the steerable antenna angle and Fig.8 [0060], steerable antenna with Omni-directional mode).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar and Chang to incorporate the teaching of Proctor in order to achieve throughput comparable to the legacy wired Ethernet infrastructure.
	It would have been beneficial to use a directional antenna array 20-2 with the access point 14-2 in the second wireless LAN 11-2. The access point 14-2 is responsible for converting received radio frequency signals to their appropriate wired format such as the TCP/IP format suitable for Internet communications through a gateway 16-2 as taught by Proctor to have incorporated in the system of Shekhar and Chang to provide a best received signal metric. (Proctor, Abstract, Fig.1 [0012], Fig.1 [0030]-[0031], Fig.1-3 [0040]-[0041], and Fig.8 [0060])

Regarding claim 13, Shekhar and Chang disclose all the elements of claim 12 as stated above wherein Shekhar further discloses adjusting a configuration of the base station or the second base station includes adjusting a steering angle of an antenna (Fig.2-3 [0056]-[0057], adjusting a configuration of the base station or the second base station includes adjusting a beam steering angle/a steering angle of an antenna).
	Even though Shekhar and Chang disclose wherein adjusting a configuration of the base station or the second base station includes adjusting a steering angle of an antenna, in the same field of endeavor, Proctor teaches wherein adjusting a configuration of the base station or the second base station includes adjusting a steering angle of an antenna (Fig.1 [0030]-[0031] Abstract, directional antenna arrays 20-1, 20-2 of the base station/access point 14-1, the second base station/access point 14-2 for adjusting a configuration includes adjusting a steerable angle of adaptive antenna and Fig.1-3 [0040]-[0041], adjusting a configuration of the steerable antenna angle and Fig.8 [0060], steerable antenna with Omni-directional mode).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar and Chang to incorporate the teaching of Proctor in order to achieve throughput comparable to the legacy wired Ethernet infrastructure.
	It would have been beneficial to use a directional antenna arrays 20-1, 20-2 with the access points 14-1, 14-2 in the first/second wireless LAN 11-1, 11-2. The access point 14-1, 14-2 is responsible for converting received radio frequency signals to their appropriate wired format such as the TCP/IP format suitable for Internet communications through the gateways 16-1, 16-2 as taught by Proctor to have incorporated in the system of Shekhar and Chang to provide a best received signal metric. (Proctor, Abstract, Fig.1 [0012], Fig.1 [0030]-[0031], Fig.1-3 [0040]-[0041] and Fig.8 [0060])

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shekhar et al. (provisional application No. 62/413306 filed on 10/26/2016) [hereinafter as Shekhar], US 2018/0132116 A1 in view of Chang et al. [hereinafter as Chang], US 2007/0057843 A1 further in view of Tinnakornsrisuphap et al. [hereinafter as Tinnakornsrisuphap], US 2013/0237245 A1.
Regarding claim 7, Shekhar and Chang disclose all the elements of claim 1 as stated above wherein Shekhar further discloses the first base station includes a database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment (Fig.1 [0024]-[0025], the first base station includes a storage database including an association between the data context information from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment), and wherein the method further includes: determining, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment (Fig.2 [0050], determining a first reconfiguration of the plurality of possible reconfigurations associated with any position/orientation change/the first change in propagation environment; Fig.3 [0059]); and reconfiguring the connectivity property for the UE according to the determined first reconfiguration (Fig.1-3 [0050]-[0051], reconfiguring the connectivity property for the user controller 152/UE according to the determined first reconfiguration; Fig.3 [0060]). 
	Even though Shekhar and Change disclose wherein the first base station includes a database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment, and wherein the method further includes: determining, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment; and reconfiguring the connectivity property for the UE according to the determined first reconfiguration, in the same field of endeavor, Tinnakornsrisuphap teaches wherein the first base station includes a database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment (Fig.2-3 [0051], the first base station femto base station 202 includes a database including an association between the location measurement/ location classification information data  from the external sensor indicating the indoors or outdoors/first change in propagation environment and a plurality of possible adjustments/reconfigurations responsive to the first change in propagation environment), and wherein the method further includes: determining, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment (Fig.2-3&5A [0051]-[0053], determining a first adjustments/reconfiguration of the plurality of possible reconfigurations for the location measurement/location classification information associated with the indoors or outdoors/ first change in propagation environment); and reconfiguring the connectivity property for the UE according to the determined first reconfiguration (Fig.2-3&5A [0051]-[0053], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/first reconfiguration).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar and Change to incorporate the teaching of Tinnakornsrisuphap in order to improve signal-to-noise ratio of forward links for mobile devices.
	It would have been beneficial to use logical grouping 502 which includes an electrical component 508 for adjusting RF resource allocation and coverage area of the femtocell based on location classification of the mobile device and performance measurement reports as taught by Tinnakornsrisuphap to have incorporated in the system of Shekhar and Change to improve indoor and outdoor coverage area and frequency selection. (Tinnakornsrisuphap, Fig.1 [0036] and Fig.2-3&5A [0051]-[0053])

Regarding claim 8, Shekhar, Chang and Tinnakornsrisuphap disclose all the elements of claim 7 as stated above wherein Tinnakornsrisuphap further discloses receiving success data indicating whether the first reconfiguration was successful (Fig.2-3&5A [0053]-[0054], receiving information/success received data indicating whether the adjustments/first reconfiguration was successful);
receiving further data from the external sensor indicating the first change in propagation environment (Fig.2-3 [0047]-[0048], receiving further data from the external sensor indicating the first change in the indoors or outdoors/propagation environment);
determining, from the database, a second reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment based on the received success data (Fig.2-3 [0049], determining a second reconfiguration of the plurality of possible adjustments/reconfigurations associated with the signal strength threshold/the indoors or outdoors first change in propagation environment based on the received success data); and
reconfiguring the connectivity property for the UE according to the determined second reconfiguration (Fig.2-3&5A [0050]-[0051], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/second reconfiguration).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar and Chang to incorporate the teaching of Tinnakornsrisuphap in order to improve signal-to-noise ratio of forward links for mobile devices.
	It would have been beneficial to use logical grouping 502 which includes an electrical component 508 for adjusting RF resource allocation and coverage area of the femtocell based on location classification of the mobile device and performance measurement reports as taught by Tinnakornsrisuphap to have incorporated in the system of Shekhar and Chang to improve indoor and outdoor coverage area and frequency selection. (Tinnakornsrisuphap, Fig.1 [0036], Fig.2-3 [0047]-[0049] and Fig.2-3&5A [0051]-[0053])

Regarding claim 14, Shekhar and Chang disclose all the elements of claim 11 as stated above wherein Shekhar further discloses database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment (Fig.1 [0024]-[0025], the first base station includes a storage database including an association between the data context information from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment), wherein the processor is further configured to: determine, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment (Fig.2 [0050], determining a first reconfiguration of the plurality of possible reconfigurations associated with any position/orientation change/the first change in propagation environment; Fig.3 [0059]); and reconfigure the connectivity property for the UE according to the determined first reconfiguration (Fig.1-3 [0050]-[0051], reconfiguring the connectivity property for the user controller 152/UE according to the determined first reconfiguration; Fig.3 [0060]).
	Even though Shekhar and Change disclose wherein database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment, wherein the processor is further configured to: determine, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment; and reconfigure the connectivity property for the UE according to the determined first reconfiguration, in the same field of endeavor, Tinnakornsrisuphap teaches wherein database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment (Fig.2-3 [0051], the first base station femto base station 202 includes a database including an association between the location measurement/location classification information data from the external sensor indicating the indoors or outdoors/first change in propagation environment and a plurality of possible adjustments/reconfigurations responsive to the first change in propagation environment), wherein the processor is further configured to:
determine, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment (Fig.2-3&5A [0051]-[0053], determining a first adjustments/reconfiguration of the plurality of possible reconfigurations for the location measurement/location classification information associated with the indoors or outdoors/ first change in propagation environment); and reconfigure the connectivity property for the UE according to the determined first reconfiguration (Fig.2-3&5A [0051]-[0053], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/first reconfiguration).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar and Chang to incorporate the teaching of Tinnakornsrisuphap in order to improve signal-to-noise ratio of forward links for mobile devices.
	It would have been beneficial to use logical grouping 502 which includes an electrical component 508 for adjusting RF resource allocation and coverage area of the femtocell based on location classification of the mobile device and performance measurement reports as taught by Tinnakornsrisuphap to have incorporated in the system of Shekhar and Chang to provide improve indoor and outdoor coverage area and frequency selection. (Tinnakornsrisuphap, Fig.1 [0036] and Fig.2-3&5A [0051]-[0053])

Regarding claim 15, Shekhar and Chang disclose all the elements of claim 11 as stated above wherein Shekhar further discloses the transceiver is further configured to receive success data indicating whether the first reconfiguration was successful and to receive further data from the external sensor indicating the first change in propagation environment (Fig.1 [0007], obtaining the correct data indicating whether the first reconfiguration was successful based on motion sensor data and Fig.1 [0024]-[0025], the data context information from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment); and wherein the processor is further configured to determine, from the database, a second reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment based on the received success data (Fig.2 [0050], determining a second reconfiguration of the plurality of possible reconfigurations associated with any position/orientation change/the first change in propagation environment based on the received success data; Fig.3 [0059]), and to reconfigure the connectivity property for the UE according to the determined second reconfiguration (Fig.1-3 [0050]-[0051], reconfiguring the connectivity property for the user controller 152/UE according to the determined second reconfiguration; Fig.3 [0060]).
	Even though Shekhar and Change disclose wherein the transceiver is further configured to receive success data indicating whether the first reconfiguration was successful and to receive further data from the external sensor indicating the first change in propagation environment; and wherein the processor is further configured to determine, from the database, a second reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment based on the received success data, and to reconfigure the connectivity property for the UE according to the determined second reconfiguration, in the same field of endeavor, Tinnakornsrisuphap teaches wherein the transceiver is further configured to receive success data indicating whether the first reconfiguration was successful (Fig.2-3&5A [0053]-[0054], receiving information/ success received data indicating whether the adjustments/first reconfiguration was successful) and to receive further data from the external sensor indicating the first change in propagation environment (Fig.2-3 [0047]-[0048], receiving further data from the external sensor indicating the first change in the indoors or outdoors/propagation environment); and wherein the processor is further configured to determine, from the database, a second reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment based on the received success data (Fig.2-3 [0049], determining a second reconfiguration of the plurality of possible adjustments/ reconfigurations associated with the signal strength threshold/the indoors or outdoors first change in propagation environment based on the received success data), and to reconfigure the connectivity property for the UE according to the determined second reconfiguration (Fig.2-3&5A [0050]-[0051], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/second reconfiguration).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shekhar and Chang to incorporate the teaching of Tinnakornsrisuphap in order to improve signal-to-noise ratio of forward links for mobile devices.
	It would have been beneficial to use logical grouping 502 which includes an electrical component 508 for adjusting RF resource allocation and coverage area of the femtocell based on location classification of the mobile device and performance measurement reports as taught by Tinnakornsrisuphap to have incorporated in the system of Shekhar and Chang to improve indoor and outdoor coverage area and frequency selection. (Tinnakornsrisuphap, Fig.1 [0036], Fig.2-3 [0047]-[0049] and Fig.2-3&5A [0051]-[0053])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Breiling et al. (Patent No.: US 10,374689 B2) teaches Controller for a SUDA System.

Beck et al. (Patent. No.: US 8792364 B2) teaches Configuration of Access Points in a Telecommunications Network.

Russell (Pub. No.: US 2015/0097731 A1) teaches GPS/WiFi Indoor/Outdoor Detection.

Park (Pub. No.: US 2014/0114568 A1) teaches Changing a Position Determination Scheme used by a User Equipment during a Transition between Indoor and Outdoor Spaces Relative to an Enclosed Environment.

Banks et al. (Pub. No.: US 2015/0334604 A1) teaches Apparatus and Method for Handover for Base Stations with Cellular Backhaul. GB 2559556 A

Han et al. (Pub. No.: US 2012/0122515 A1) teaches Method and Apparatus for Communicating with Base Station based on Speed of User Equipment in Mobile Communication System. 

Salami et al. (Pub. No.: US 2014/0066069 A1) teaches Handover in a Cellular Communication Network. 

Dorenbosch et al. (Pub. No.: US 2005/0048972 A1) teaches System and Method to Improve WLAN Handover Behavior at Entry/Exit Points. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414